JOHN R. GIBSON, Circuit Judge.
Ida Walker, formerly a teacher in the Stuttgart, Arkansas schools, appeals the judgment of the district court1 denying her claim for reinstatement, back pay and other benefits under the Arkansas Teacher Fair Dismissal Act of 1979, Ark.Stat.Ann. §§ 80-1264 to -1264.10 (1980 replacement) (repealed 1983). Walker was given written notice on April 15, 1981 that her contract would not be renewed for the following year, and requested and received an adversarial hearing before the school board on July 7, which resulted in the board’s decision not to offer Walker a new contract. The district court concluded that the board had substantially complied with the termination provisions of the Act, and that Walker was not entitled to any relief. Walker argues on appeal that the district court erred in concluding that her employment was properly terminated and in denying her relief. We affirm the judgment of the district court.
Walker began teaching in the Stuttgart schools in 1959, and in 1970 she took a position at the Shannon Elementary School. Walker’s supervising principal expressed concerns about Walker’s job performance on several occasions during the 1978-79 and 1979-80 school years. At a school board meeting in May 1980, the principal recommended that Walker’s contract not be renewed. The board granted Walker a hearing on the matter and voted to offer her a one-year extension, conditioned on her efforts to improve performance in nine specified areas. Walker was reassigned to the Northside Elementary School. After the principal of that school reported his concerns about Walker’s teaching in February 1981, Walker was again transferred. Shortly thereafter, on April 14, 1981, the board voted not to renew Walker’s contract for the 1981-82 school year, and the letter notifying her of this decision also stated that she could request a hearing. At Walker’s request, a hearing was conducted on July 7, and the board again voted not to offer her a new contract. On July 15, *13191981, the board sent Walker a second letter notifying her of this decision.
Walker filed this action, raising discrimination claims under federal law and this claim under the Fair Dismissal Act. The district court rejected the federal claims, and Walker did not appeal this ruling. In Thompkins v. Stuttgart School Dist., 787 F.2d 439 (8th Cir.1986), we reversed the district court’s decision not to consider the pendent state claim, and this was the only claim involved in the trial now before us.
The district court first determined that the actions of the school board in April were not in substantial compliance with the nonrenewal provisions of the Fair Dismissal Act; that Walker’s contract was automatically renewed; and that she had a valid contract at the time of the July hearing. See Ark.Stat.Ann. § 80-1264.3. Stuttgart does not contest these rulings on appeal.
The court then determined that the board’s actions following the April 14 decision were in substantial compliance with the termination provisions of the Act. The court examined with care the language of the Act and two recent decisions of the Arkansas Supreme Court, Lee v. Big Flat Public Schools, 280 Ark. 377, 658 S.W.2d 389 (1983), and Green Forest Public Schools v. Herrington, 287 Ark. 43, 696 S.W.2d 714 (1985). The court first ruled that the superintendent’s April 15 letter constituted effective notice of his recommendation that Walker be terminated, although the letter termed the action nonre-newal and contained no itemization of the grounds for the action. The court reasoned that the content and breadth of the July hearing made this clear. The court examined the hearing transcript in detail and found that Walker was aware before the hearing commenced of the charges against her and the school board’s concerns, and that she dealt directly with these matters through her own testimony and the cross-examination of witnesses. The court concluded that Walker was not prejudiced by the defects in the written notice, and therefore construed the July proceedings to be for termination rather than non-renewal.
The court then found that Walker was afforded a full adversarial hearing before the board in July, and concluded that the board’s decision following the hearing, although labeled a nonrenewal, was in fact a permissible termination under the Act. The court rejected Walker’s argument that the board’s action was merely a formal ratification of its earlier decision, finding nothing to indicate that the board had prejudged Walker’s case or denied her a fair and open chance to preserve her job. The court also rejected Walker’s argument that the invalid April decision precluded the board from reconsidering the matter for another year, or until the next opportunity for nonrenewal arose. The statute provides for termination “during the term of any contract period for any cause which is not arbitrary, capricious or discriminatory.” Ark.Stat.Ann. § 80-1264.4. See also Ark. Stat.Ann. § 80-1264.9(b). The court concluded that the board had voted to terminate Walker’s employment on the basis of the lawful cause shown by Walker’s supervising principals at the July hearing.2
Finally, the court recognized that because Walker’s contract was effectively renewed in April, she was entitled to all benefits for the 1981-82 contract year accruing before her termination. The parties filed affidavits indicating that Walker had received her final pay check for the 1980-81 year, issued on July 31, 1981. As Walker’s employment was terminated before that date, she was not entitled to receive any pay for the period beginning in August 1981, and thus was entitled to no damages.
Walker argues that there is a significant distinction in the Arkansas Teacher Fair Dismissal Act between termination and nonrenewal; that the cause shown to the *1320board was not sufficient for termination, but only nonrenewal; and that the board did not follow proper procedures for the termination in July. She further argues that because her employment was not properly terminated, she is entitled to all of the relief she would have received upon renewal, including reinstatement, back pay, and other benefits provided under the Act.
Different versions of the Arkansas Teacher Fair Dismissal Act have been before this court on numerous occasions. In Rogers v. Masem, 788 F.2d 1288, 1293 (8th Cir.1985), we recognized that the 1979 Act which applies here provides significantly different procedures for the nonrenewal and termination of probationary teachers— those teachers who have not completed three successive years of employment in the school district. In contrast, for non-probationary teachers like Walker, the non-renewal and termination procedures of the 1979 Act are virtually identical, as the district court recognized. Both require notice of the school superintendent’s recommendation, including a statement of the grounds relied upon, and a hearing must be provided upon the teacher’s written request. Ark.Stat.Ann. §§ 80-1264.3, .4, ,8.3 The grounds for nonrenewal and termination are also the same; in each case, a non-probationary teacher may be discharged “for any cause which is not arbitrary, capricious, or discriminatory, or for violating the reasonable rules and regulations promulgated by the school board.” Ark.Stat.Ann. § 80-1264.9(b). See also Ark.Stat.Ann. § 80-1264.4.
In dealing with questions of state law we give great weight to the decisions of an experienced district judge. Kansas State Bank v. Citizens Bank, 737 F.2d 1490, 1496 (8th Cir.1984). Here the district court was faced with analysis of a factual situation which from beginning to end failed to comply strictly with statutory requirements, and it was required to reconcile the seemingly conflicting decisions of the Arkansas courts in Green Forest and Big Flat. Both involved board action before a nonprobationary teacher was notified that the contract would not be renewed. Big Flat found substantial compliance with the notice requirement and, as Judge Eisele observed, placed stress on oral and written communications from the superintendent to the aggrieved teacher, which were not present in Green Forest. Green Forest, Judge Eisele recognized, clearly held that, in addition to proper notice, the sequential order of the decision and hearing were critical, and as the decision to nonrenew the teacher was made before the board conducted the hearing, there was no substantial compliance with the Act. Judge Eisele noted that Big Flat was a split decision and Green Forest the more recent, and concluded that he should follow Green Forest over the more lax standard indicated in Big Flat. Accordingly, he held that the Stuttgart board had violated the Act by its April 14, 1981 decision to not renew plaintiff’s contract.
Walker argues that under our decisions in Rogers, 788 F.2d at 1294-95, and Hilton v. Pine Bluff Pub. Schools, 796 F.2d 230, 232 (8th Cir.1986), and decisions of the Arkansas courts, termination requires more serious cause than nonrenewal, and “strict” rather than “substantial” compliance with the statute’s procedural requirements. These two specific points form the basis for her arguments that the cause shown to the board was not sufficient for termination, and that the district court erred in considering the July hearing as one for termination, because it found only substantial compliance with the applicable notice provision, Ark.Stat.Ann. § 80-1264.4.
In support of her argument that termination requires more serious cause than nonrenewal, Walker relies primarily on section 80-1264.5 of the Fair Dismissal Act; two decisions of the Arkansas Su*1321preme Court, Turney v. Alread Pub. Schools, 282 Ark. 84, 666 S.W.2d 687 (1984), and Moffitt v. Batesville School Dist., 278 Ark. 77, 643 S.W.2d 557 (1982); and the decisions of this court in Rogers, 788 F.2d at 1293, and Hilton, 796 F.2d at 232. We see nothing in these authorities which mandates reversal of the district court’s ruling. Section 80-1264.5 provides a special procedure for suspension of a teacher without notice or hearing when “immediate suspension * * * is necessary in the best interest of the district * * This was not the procedure followed by the school board in July, as the factual findings of the district court make clear. Moreover, the Arkansas cases confirm that a non-probationary teacher may be terminated “for any cause which is not arbitrary, capricious, or discriminatory * * Turney, 282 Ark. at 86, 666 S.W.2d at 689; Moffitt, 278 Ark. at 78, 643 S.W.2d at 560, and this is the standard which the district court applied in finding that Walker was terminated on the basis of lawful cause. Finally, our decisions in Rogers and Hilton are not to the contrary. In Rogers we dealt with a probationary teacher who was subject to nonrenewal without cause under the 1979 version of the Fair Dismissal Act. 788 F.2d at 1293. See also Ark.Stat.Ann. § 80-1264.3 (1980 replacement). Similarly, in Hilton we dealt with the 1983 version of the Fair Dismissal Act, which provides for the nonrenewal of all teachers, whether probationary or non-probationary, without cause. 796 F.2d at 233. See also Ark.Stat.Ann. § 1266.3 (Supp.1985). In this case, by contrast, cause was required for either termination or nonrenewal, and as the district court recognized, for a non-probationary teacher like Walker the grounds for discharge under either procedure are the same. Ark.Stat.Ann. §§ 80-1264.4, .9(b). We are satisfied that the district court did not err in finding that Walker was terminated on the basis of lawful cause.
For her argument that termination requires strict rather than substantial compliance with the statute’s procedural provisions, Walker relies primarily on this court’s decision in Rogers. There we ruled that the clear language of a notice of recommended termination could not be ignored with respect to a probationary teacher whom the school board sought to dismiss without a pre-termination hearing. 788 F.2d at 1293-94. We reversed a district court’s determination that the proceeding was actually one for nonrenewal, relying on the clear distinction between nonre-newal and termination for probationary teachers under the 1979 Act. Id. at 1294. We noted that the school board had failed to achieve substantial, much less actual, compliance with the statute’s hearing requirement, resulting in prejudice to the teacher’s position. Id. at 1294 & n. 5. In Rogers we recognized, as the district court recognized here, that substantial compliance with the statute’s provisions is ordinarily sufficient, absent a showing that prejudice resulted from a want of strict compliance. Id.; Big Flat, 280 Ark. at 378, 658 S.W.2d at 390; Fullerton v. Southside School Dist., 272 Ark. 288, 290-91, 613 S.W.2d 827, 829 (1981). As we have seen, the notice and hearing requirements for the termination and nonrenewal of non-probationary teachers like Walker under the 1979 Act are identical in all respects material to this case. Accordingly, we cannot say the district court erred in finding that Walker was not prejudiced by the “seman-tical imprecision” of the school board in its April 15 notice, and that substantial compliance with the statutory requirements was sufficient.
Finally, the district court properly held that while Walker was entitled to compensation through July 1981, she was fully paid during this period and accordingly suffered no loss.
The district court did not err in treating the July proceeding as one for termination and in finding substantial compliance with the statute’s procedural requirements. The judgment of the district court is affirmed.

. The Honorable G. Thomas Eisele, United States District Judge for the Eastern District of Arkansas.


. To the extent that the common law decision of Ottinger v. School Dist., 157 Ark. 82, 85, 247 S.W. 789, 790 (1923), cited by Walker, is inconsistent with this ruling, it must be considered overruled by more recent decisions under the Fair Dismissal Act allowing the termination or nonrenewal of non-probationary teachers on the basis of cause arising during earlier contract years. See Moffitt v. Batesville School Dist., 278 Ark. 77, 79-82, 643 S.W.2d 557, 558-60 (1982); Lamar School Dist. v. Kinder, 278 Ark. 1, 2-3, 642 S.W.2d 885, 886 (1982).


. The procedures differ only in the matter of timing. Termination may occur "during the term of any contract period,” Ark.Stat.Ann. § 80-1264.4, whereas notice of nonrenewal must be provided within the period of the existing contract or within ten days after the end of the school term, Ark.Stat.Ann. §§ 80-1264.3, -1304(b). The parties do not raise any issues regarding the timing of the notice and hearing provided to Walker, however.